     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                        UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
                                                       FRESNO DIVISION
12
13                                                             ) Case No.: 1:18-cv-00003-JDP
     GEORGE STEVEN WRIGHT, JR.,                                )
14                                                             )
                        Plaintiff,                             ) STIPULATION AND ORDER FOR AN
15                                                             ) EXTENSION OF TIME
            vs.                                                )
16   NANCY BERRYHILL,                                          )
     Acting Commissioner of Social Security,                   )
17                                                             )
                                                               )
18                      Defendant.                             )
                                                               )
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for Defendant to respond to Plaintiff’s Motion for Summary
22
     Judgment be extended by 30 days, from October 12, 2018, to Monday, November 12, 2018.
23
     This is Defendant’s first request for an extension of time to respond to Plaintiff’s motion.
24
     Defendant respectfully requests this additional time because Defendant’s counsel was recently
25
     reassigned this case from a colleague, and she had four district court briefs due this week and
26
     was unable to complete them all.
27
28


     Stip. & Prop. Order for Ext.; 1:18-cv-00003-JDP       1
 1            The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3
 4            Counsel apologizes to the Court for any inconvenience caused by this delay.
 5
                                                             Respectfully submitted,
 6
 7   Dated: October 12, 2018                                 /s/__Jonathan O. Pena_______________________
                                                             (*as authorized via email on October 11, 2018)
 8                                                           JONATHAN O. PENA
                                                             Attorney for Plaintiff
 9
10
     Dated: October 9, 2018                                  MCGREGOR W. SCOTT
11                                                           United States Attorney
12                                                           DEBORAH LEE STACHEL
                                                             Regional Chief Counsel, Region IX
13                                                           Social Security Administration
14                                                     By:   /s/ Carol S. Clark
15                                                           CAROL S. CLARK
                                                             Special Assistant U.S. Attorney
16
                                                             Attorneys for Defendant
17
18
19
                                                             ORDER
20
21
     IT IS SO ORDERED.
22
23
     Dated:       October 17, 2018
24                                                               UNITED STATES MAGISTRATE JUDGE
25
26
27
28


     Stip. & Prop. Order for Ext.; 1:18-cv-00003-JDP         2
